Citation Nr: 0311600	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  95-00 078A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego California


THE ISSUE

Entitlement to service connection for Crohn's disease.


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active duty training from October 11, 1988 to 
March 22, 1989 and from July 7, 1989 to July 21, 1989.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 rating decision by the RO which 
denied service connection for Crohn's disease.

In February 1998, the Board remanded the claim of service 
connection for Crohn's disease to the RO for further 
development.


REMAND

The veteran contend, in substance, that he has Crohn's 
disease which was incurred during his period of active duty 
training in July 1990.  The record shows that the veteran had 
active duty training from July 7, 1990 to July 21, 1990.  A 
medical report dated August 9, 1990, reveals that the veteran 
continued to have diarrhea and nausea.  The diagnosis was 
bacterial enteritis.  The record shows that from August 21, 
1990 to September 17, 1990, the veteran was hospitalized with 
complaints of having an inability to keep down medication.  
It was reported that the veteran was treated on August 15, 
1990, with a complaint that three weeks prior, he began to 
develop a dull pain in the epigastrium and had nausea and 
diarrhea.  The discharged diagnosis was inflammatory bowel 
disease, question of mixed type.  He was again hospitalized 
from September 20, 1990 to October 8, 1990.  The discharge 
diagnosis was ulcerative colitis, staphylococcal septicemia, 
pseudomembranous colitis and thrombosed hemorrhoid.  In 
September 1991, the veteran was diagnosed as having Crohn's 
disease.

The evidence of record was last reviewed by the RO in July 
2001 after which the file was returned to the Board.  In 
April 2002, the Board reviewed the evidence of record, 
determined that further evidentiary development was 
warranted, and undertook same pursuant to 38 C.F.R. § 19.9 
(2002).  As a result, evidence, consisting of April 2003 VA 
examination reports and earnings and leave statements from 
the veteran's reserve service, have been added to the file 
since the evidence was last reviewed by the RO.  

The jurisdiction conferred upon the Board by 38 C.F.R. § 19.9 
(2002), i.e., to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, was 
recently invalidated.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).

The Board observes that during the April 2003 psychiatric 
examination, the veteran reported he was in receipt of SSA 
disability benefits since 2002.  In order for VA to properly 
assist the veteran, it is imperative that the SSA's decision 
be obtained as well as all medical reports which were used to 
support such decision.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).

The veteran underwent a VA intestine examination in April 
2003.  The examiner stated that the veteran had an 
inflammatory disease.  She stated that it was unclear whether 
such disease process was colitis or Crohn's disease.  She 
reported that the veteran would benefit from an endoscopic 
evaluation which he declined.  She noted that by current 
history, the veteran was asymptomatic for inflammatory bowel 
disease, but his psychiatric condition may be a hindrance in 
diagnosing current gastrointestinal disorder.  She stated 
that rectal bleeding was noted, but that the veteran declined 
laboratory studies.  The veteran should be advised that the 
duty to assist is not a one-way-street and that he has a duty 
to cooperate in the development of his claim.  See Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  He should then be 
scheduled for an endoscopic evaluation and for any necessary 
laboratory studies for the purpose of determining the nature, 
etiology, and date of onset of any current gastrointestinal 
disease/disorder.  

During the April 2003 intestine examination, the veteran 
stated he received treatment for his claimed condition.  He 
should therefore be given an opportunity to submit all 
treatment records pertaining to Crohn's disease.  

The Board notes that during the pendency of the appeal-and 
subsequent to the Board's February 1998 remand - the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  This 
liberalizing law is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act 
and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620 (to 
be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The Board points out that the claims folder was returned to 
the Board in October 2001, close to a year after the VCAA was 
enacted.  The Board finds that the RO should inform the 
veteran of the VCAA and its notification provisions.  

In view of the above, this matter is REMANDED to the RO for 
the following action:


1.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
behalf of the claimant.

2.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.

3.  The RO should ask the veteran to 
identify, by name, address, and 
approximate (beginning and ending) dates, 
all VA and non-VA health care providers 
who have treated him for Crohn's disease 
since his discharge from active duty 
training in July 1990 to the present 
date.  Obtain records from each health 
care provider the veteran identifies, as 
well as all reports from La Jolla VAMC 
and Humana Hospital in Las Vegas from 
1990 to 1994.  

4.  Thereafter, schedule the veteran for 
a VA gastrointestinal examination for the 
purpose of determining the nature, 
etiology, and date of onset of any 
gastrointestinal disease found.  The 
claims file must be made available to and 
reviewed by the examiner.  All indicated 
studies and tests, including endoscopy, 
should be performed and all findings 
should be reported in detail.  Based on a 
review of the complete evidence of record 
and the results of the examination, the 
examiner should address the following 
questions:

a.  Does the veteran currently have 
a gastrointestinal disorder, 
including Crohn's disease, which had 
its onset during the veteran's 
period of active duty training from 
October 11, 1988 to March 22, 1989 
or during his period of active duty 
training from July 7, 1989 to July 
21, 1989?

b.  Does the veteran have a current 
gastrointestinal disorder, including 
Crohn's disease, which is related to 
any incident or event that occurred 
during the veteran's period of 
active duty training from October 
11, 1988 to March 22, 1989 and 
during his period of active duty 
training from July 7, 1989 to July 
21, 1989.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

6.  The veteran and his representative, 
if any, must thereafter be furnished a 
supplemental statement of the case, which 
discuss all evidence since the July 2001 
supplemental statement of the case.  The 
veteran and his representative, if any, 
should thereafter be given an opportunity 
to submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


